Case 1:19-cv-01185-MJR Documenti7 Filed os/2o/24 S Dist 1 ag 15

 

 

wet Be 7 DI TR} IC
| 992

UNITED STATES DISTRICT COURT i “ine .
WESTERN DISTRICT OF NEW YORK We STARE EWEN ra “e

E -RN | DIs STRI 4
LEO H., 1:19-CV-01185-MJR

DECISION AND ORDER
Plaintiff,
-\V-

ANDREW SAUL

Commissioner of Social Security,

Defendant.

 

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 15).

Plaintiff Leo H.' (‘plaintiff’) brings this action pursuant to 42 U.S.C. §§ 405(g) and
1383(c)(3) seeking judicial review of the final decision of the Commissioner of Social
Security (“Commissioner” or “defendant”) denying him Disability Insurance Benefits
("DIB") and Supplemental Security Income (“SSI”) under the Social Security Act (the
“Act”). Both parties have moved for judgment on the pleadings pursuant to Rule 12(c) of
the Federal Rules of Civil Procedure. For the following reasons, plaintiffs motion (Dkt.
No. 12) is denied and defendant’s motion (Dkt. No. 13) is granted.

BACKGROUND?
Plaintiff protectively filed applications for DIB and SSI on June 15, 2011 alleging

disability since April 19, 2011 due to congestive heart failure, atrial fibrillation, palpitations,

 

1 In accordance with the District’s November 18, 2020 Standing Order regarding the identification of non-
government parties in social security opinions, plaintiff is identified solely by first name and last initial.

* The Court presumes the parties’ familiarity with the plaintiff's medical history, which is summarized in the
moving papers.
Case 1:19-cv-01185-MJR Document17 Filed 03/29/21 Page 2 of 15

shortness of breath, irregular heart rate/erratic, heart murmur, unable to read and write,
and no right ear drum. (See Tr. 285-91, 303-06, 348).° Plaintiffs DIB application was
denied after a finding that he did not meet the insured status as required under Title II of
the Act to qualify for DIB, and plaintiff did not appeal this decision. (Tr. 247-49). Plaintiff's
SS! application was initially denied on October 19, 2011. (Tr. 139). Plaintiff sought review
of the determination, and a hearing was held before Administrative Law Judge (“ALJ”)
Donald T. McDougall on January 28, 2013, where plaintiff appeared with counsel. (Tr. 53-
91). On March 15, 2013, ALJ McDougall issued a decision that plaintiff was not disabled
under the Act. (Tr. 146-65). Plaintiff sought review of that decision by the Appeals Council,
which the Appeals Council granted on July 16, 2014, thereby vacating the prior decision
and remanding back to ALJ McDougall. (Tr. 166-68).

A second hearing was held before ALJ McDougall on January 6, 2015, where
plaintiff appeared with counsel. (Tr. 92-138). On June 26, 2015, ALJ McDougall found
again that plaintiff was not disabled under the Act. (Tr. 15-41). Plaintiff sought review of
that decision by the Appeals Council and his request was denied. (Tr. 1-6). Plaintiff then
appealed the Commissioner's final decision to this District Court and a decision was
entered on November 17, 2017 remanding the case for further administrative
proceedings. See [Leo H.] v. Berryhill, 16-CV-892, 2017 U.S. Dist. LEXIS 195410
(W.D.N.Y. Oct. 24, 2017), adopted by 2017 U.S. Dist. LEXIS 194592 (W.D.N.Y. Nov. 27,
2017). (Tr. 1784-1801). Accordingly, on March 6, 2018, the Appeals Council vacated the
unfavorable decision, remanded the case, and directed the assignment of the case to a

new ALJ. (Tr. 1803-08).

 

3 References to “Tr.” are to the administrative record in this case.

2
Case 1:19-cv-01185-MJR Document17 Filed 03/29/21 Page 3 of 15

A new hearing was held before ALJ Bryce Baird on April 3, 2019. (Tr. 1362-1444).
ALJ Baird heard testimony from plaintiff, who was represented by counsel, as well as from
Peter Schosheim, M.D., an impartial medical expert (“ME”), and Jay Steinbrenner, an
impartial vocational expert (“VE”). (/d.). On May 8, 2019, ALJ Baird issued a partially
favorable decision that plaintiff was not disabled under the Act prior to January 1, 2017
but became disabled on that date and continued to be disabled through the date of the
decision. (Tr. 1326-48). Plaintiff then filed the instant lawsuit.

Born on April 27, 1967, plaintiff was 43 years old on the alleged disability onset
date and 51 years old on the date of the April 3, 2019 hearing. (Tr. 285, 1396). Plaintiff is
able to communicate in English, has a limited 8th grade level special education, and
previously worked as a roofer. (Tr. 319, 326-32, 347-49, 1398, 1400).

DISCUSSION

I. scope of Judicial Review

The Court's review of the Commissioner's decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner’s decision
rests on adequate findings supported by evidence having rational probative force,” the

Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
Case 1:19-cv-01185-MJR Document17 Filed 03/29/21 Page 4 of 15

312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court’s task is to ask “‘whether the record,
read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act’s standard of review. The first is that “[i]t is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[glenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner’s decision is presumptively correct. The Commissioner’s decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d 260,
265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /d.

lI. Standards for Determining “Disability” Under the Act

A “disability” is an “inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.” 42 U.S.C. §423(d)(1)(A). The Commissioner may find the
claimant disabled “only if his physical or mental impairment or impairments are of such
severity that he is not only unable to do his previous work but cannot, considering his age,

education, and work experience, engage in any other kind of substantial gainful work
Case 1:19-cv-01185-MJR Document 17 Filed 03/29/21 Page 5 of 15

which exists in the national economy, regardless of whether such work exists in the
immediate area in which he lives, or whether a specific job vacancy exists for him, or
whether he would be hired if he applied for work.” /d. §423(d)(2)(A). The Commissioner
must make these determinations based on “objective medical facts, diagnoses or medical
opinions based on these facts, subjective evidence of pain or disability, and . . . [the
claimant's] educational background, age, and work experience.” Dumas v. Schweiker,
712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original) (quoting Miles v. Harris,
645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §404.1520(a)(4).
First, the Commissioner determines whether the claimant is “working” and whether that
work “is substantial gainful activity.” /d. §404.1520(b). If the claimant is engaged in
substantial gainful activity, the claimant is “not disabled regardless of [his or her] medical
condition or... age, education, and work experience.” /d. Second, if the claimant is not
engaged in substantial gainful activity, the Commissioner asks whether the claimant has
a “severe impairment.” /d. §404.1520(c). To make this determination, the Commissioner
asks whether the claimant has “any impairment or combination of impairments which
significantly limits [the claimant’s] physical or mental ability to do basic work activities.”
/d. As with the first step, if the claimant does not have a severe impairment, he or she is
not disabled regardless of any other factors or considerations. /d. Third, if the claimant
does have a severe impairment, the Commissioner asks two additional questions: first,
whether that severe impairment meets the Act’s duration requirement, and second,

whether the severe impairment is either listed in Appendix 1 of the Commissioner’s
Case 1:19-cv-01185-MJR Document17 Filed 03/29/21 Page 6 of 15

regulations or is “equal to” an impairment listed in Appendix 1. /d. §404.1520(d). If the
claimant satisfies both requirements of step three, the Commissioner will find that he or
she is disabled without regard to his or her age, education, and work experience. /d.

If the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant's] residual functional
capacity [“RFC”] based on all the relevant medical and other evidence” in the record. /d.
§404.1520(e). RFC “is the most [the claimant] can still do despite [his or her] limitations.”
Id. §404.1545(a)(1). The Commissioner’s assessment of the claimant’s RFC is then
applied at steps four and five. At step four, the Commissioner “compare[s] [the] residual
functional capacity assessment . . . with the physical and mental demands of [the
claimant’s] past relevant work.” /d. §404.1520(f). If, based on that comparison, the
claimant is able to perform his or her past relevant work, the Commissioner will find that
the claimant is not disabled within the meaning of the Act. /d. Finally, if the claimant cannot
perform his or her past relevant work or does not have any past relevant work, then at the
fifth step the Commissioner considers whether, based on the claimant’s RFC, age,
education, and work experience, the claimant “can make an adjustment to other work.”
Id. §404.1520(g)(1). If the claimant can adjust to other work, he or she is not disabled. /d.
If, however, the claimant cannot adjust to other work, he or she is disabled within the
meaning of the Act. /d.

The burden through steps one through four described above resis on the claimant.

If the claimant carries their burden through the first four steps, “the burden then shifts to
Case 1:19-cv-01185-MJR Document 17 Filed 03/29/21 Page 7 of 15

the [Commissioner] to show there is other gainful work in the national economy which the
claimant could perform.” Carroll, 705 F.2d at 642.

ie The ALJ's Decision

The ALJ followed the required five-step analysis for evaluating plaintiffs claim.
Under step one, the ALJ found that plaintiff did not engage in substantial gainful activity
since June 15, 2011, the current SSI application filing date. (Tr. 1334). At step two, the
ALJ found that plaintiff had the following severe impairments: (1) cardiomyopathy; (2)
atrial fibrillation; (3) status post cardioversion; (4) degenerative disc disease of the lumbar
and thoracic spine; (5) status post right ankle fusion; and (6) right ear hearing loss. (/d.).
At step three, the ALJ determined that from the SSI application date of June 15, 2011
through December 31, 2016, plaintiff did not have an impairment or combination of
impairments that meets or medically equals the severity of one of the listed impairments.
(Tr. 1336). Before proceeding to step four, the ALJ assessed that from June 15, 2011
through December 31, 2016 plaintiff had the following RFC:

[T]he [plaintiff] had the residual functional capacity to perform less than the
full range of sedentary work at defined in 20 CFR 416.967(a), because the
[plaintiff] was able to lift, carry, push, and/or pull ten pounds occasionally and
five pounds frequently, stand or walk for up to two hours in an eight-hour
workday, and sit for up to six hours in an eight-hour workday. The [plaintiff]
needed to use a hand-held assistive device at all times when standing, with
the result that the contralateral upper extremity was able to be used to lift
and carry up to the above-listed exertional limitations. The [plaintiff] needed
to be able to sit for up to five minutes after fifteen minutes of standing or
walking, and he was unable to operate foot controls with his right lower
extremity. Although the [plaintiff] was unable to balance, kneel, crouch,
crawl, or climb ladders, ropes, or scaffolds, he was able to occasionally stoop
and climb ramps and stairs. The [plaintiff] was unable to tolerate exposure
to excessive cold, excessive heat, excessive moisture/humidity, moderate
(office) noise, and excessive vibration, while he needed to avoid
concentrated exposure to pulmonary irritants such as odors, fumes, dust,
gases, and poor ventilation. The [plaintiff] also needed to avoid exposure to
workplace hazards such as unprotected heights and moving machinery.
Although the [plaintiff] had no limitation in his ability to hear with is left ear,
he was unable to hear with his right ear. The [plaintiff] was able to engage in
Case 1:19-cv-01185-MJR Document17 Filed 03/29/21 Page 8 of 15

work limited to simple, routine tasks that can be learned after a short
demonstration or within thirty days. The [plaintiff] was able to engage in work
with no production-rate or pace work, and he was able to engage in work
that allowed a person to be off-task for five percent of an eight-hour workday,
in addition to regularly scheduled breaks. The [plaintiff] was able to engage
in work that did not require teamwork, such as on a production line.

(Tr. 1337-38).

Proceeding to step four, the ALJ reviewed the vocational information and the
testimony of VE Steinbrenner to conclude that from June 15, 2011 through December 31,
2016 plaintiff was unable to perform past relevant work given the limitations set forth in
his residual functional capacity. (Tr. 1345). The ALJ noted that if the plaintiff had the
residual functional capacity to perform the full range of sedentary work during the above-
referenced time period, a finding of “not disabled” would be directed. (Tr. 1346). However,
the ALJ assessed that plaintiff's ability to perform sedentary work was compromised by
additional limitations. (/d.) Proceeding to step five, and after considering testimony from
VE Steinbrenner in addition to plaintiff's age, education, work experience, and RFC, the
ALJ found that there are other jobs that exist in significant numbers in the national
economy that plaintiff could perform, such as ticket seller, telephone survey worker, and
surveillance system monitor. (/d.). Accordingly, the ALJ found that plaintiff had not been
under a disability within the meaning of the Act from June 15, 2011 through December
31, 2016. (Tr. 1347-48).

The ALJ further assessed that beginning on January 1, 2017, plaintiffs
impairments medically equaled the severity of one of the listed impairments in 20 C.F.R.
Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 416.960(c) and 416.966). (Tr. 1347).
Based in part on the hearing testimony of ME Schosheim, the ALJ concluded that

plaintiffs impairments medically equaled Listings 1.02 and 1.04 beginning on that date.
Case 1:19-cv-01185-MJR Document17 Filed 03/29/21 Page 9 of 15

(/d.). Accordingly, the ALJ found that plaintiff was not disabled prior to January 1, 2017
but became disabled on that date and had continued to be disabled through May 8, 2019,
the date of the decision. (Tr. 1348).

IV. Plaintiffs Challenges

Plaintiff argues that the ALJ’s evaluation of the medical expert’s testimony lacked
clear and substantial rationale for his rejection of a portion of the testimony.* (Dkt. No. 12-
1, pgs. 19-27). The Court disagrees and finds that the ALJ’s decision is supported by
substantial evidence.

In deciding a disability claim, the ALJ must “evaluate every medical opinion he
receives, regardless of its source.” Pena v. Chater, 968 F. Supp. 930, 937 (S.D.N.Y. 1997)
(citing 20 C.F.R. § 404.152(d)). Although an ALJ's conclusions may not “perfectly
correspond’ with any of the opinions of medical sources cited in his decision, he is entitled
to weigh all of the evidence available to make findings that are consistent with the record
as a whole. See Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013) (summary order) (in
the context of RFC assessments) (citing Perales, 402 U.S. at 399 ("We therefore are
presented with the not uncommon situation of conflicting medical evidence. The trier of
fact has the duty to resolve that conflict.")). “The ALJ may reject the conclusions of any
medical expert, whether hired by the claimant or the government, if they are inconsistent
with the record as a whole." Wagner v. Astrue, 499 F.3d 842, 848 (8th Cir. 2007). When
the ALJ rejects the opinion of a treating source, the regulations direct the ALJ to “give

good reasons” for the weight he gives plaintiffs treating source’s opinion. Ridosh v.

 

4 As can be expected from the complicated procedural history of this case, ALJ Baird’s decision was lengthy and
addressed numerous issues, as directed by prior remand. The decision herein discusses only the single issue raised
by plaintiff in his moving papers as to whether substantial evidence supported the ALJ’s evaluation of the medical
expert’s testimony.
Case 1:19-cv-01185-MJR Document 17 Filed 03/29/21 Page 10 of 15

Berryhill, 16-CV-6466, 2018 U.S. Dist. LEXIS 199661, at *12 (W.D.N.Y. Nov. 26, 2018)
(citations omitted). “At the same time, ‘the ALJ does not have to provide the same ‘good
reasons’ evidence for not crediting a consulting doctor with sufficient weight.” /d. While
the ALJ is not obligated to reconcile explicitly every conflicting shred of medical testimony,
he cannot simply selectively choose evidence in the record that supports his conclusions.
Gecevic v. Secretary of Health & Human Servs., 882 F. Supp. 278, 286 (E.D.N.Y. 1995)
(internal citations and quotations omitted).

At the April 3, 2019 hearing, ALJ Baird heard testimony of consulting medical
expert Peter Schosheim, M.D., an orthopedist. (Tr. 1362-1444). Dr. Schosheim testified
that he had reviewed the file regarding plaintiffs medical conditions and had sufficient
objective medical and other evidence to provide an opinion about the nature of plaintiff's
impairments during the relevant time. (Tr. 1369-70). Dr. Schosheim explained that, in
rendering his opinion, he would be dividing the case into two separate time periods: (1)
from the SSI application date of June 15, 2011 to January 1, 2017, and (2) from January
1, 2017 to the present. (Tr. 1370-73). He explained this division was necessary based on
changes in plaintiff's impairments beginning in January 2017. (Tr. 1372, 1375). Dr.

Schosheim’s opinion was that prior to 2017 plaintiff did not meet or equal the relevant

10
Case 1:19-cv-01185-MJR Document 17 Filed 03/29/21 Page 11 of 15

listings of 1.04(a)-(c)° or 1.02(a)®. (Tr. 1373). Accordingly, he provided a detailed RFC
assessment for that period. (/d.). He further explained that in 2017 plaintiff had worsening
back pain and new medical findings of myelopathy in the thoracic spine and kyphosis,
which caused him imbalance and weakness in his lower extremities and affected his
ability to stand up straight and ambulate. (Tr. 1375-78). In July 2017, plaintiff underwent
surgery for fusion of his thoracic spine. (Tr. 1375). With respect to plaintiff's foot and ankle
impairments, Dr. Schosheim stated that plaintiff had a hindfoot deformity that, prior to
2017, did not meet the listings because it did not affect his ability to ambulate. However,
after 2017, when plaintiffs thoracic spine issues worsened, plaintiff became unable to
ambulate effectively and then equaled a listings-level condition based on the combination

of spine and foot issues. (Tr. 1375-77).

 

° The Social Security Administration’s Listing of Impairments — Adult Musculoskeletal Listing 1.04(a) provides: “1.04
Disordérs of the spine (e.g., herniated nucleus pulposus, spinal arachnoiditis, spinal stenosis, osteoarthritis,
degenerative disc disease, facet arthritis, vertebral fracture), resulting in compromise of a nerve root (including the
cauda equina) or the spinal cord. With: A. Evidence of nerve root compression characterized by neuro-anatomic
distribution of pain, limitation of motion of the spine, motor loss (atrophy with associated muscle weakness or
muscle weakness) accompanied by sensory or reflex loss and, if there is involvement of the lower back, positive
straight-leg raising test (sitting and supine) OR B. Spinal arachnoiditis, confirmed by an operative note or pathology
report of tissue biopsy, or by appropriate medically acceptable imaging, manifested by severe burning or painful
dysesthesia, resulting in the need for changes in position or posture more than once every 2 hours; OR C. Lumbar
spinal stenosis resulting in pseudoclaudication, established by findings on appropriate medically acceptable
imaging, manifested by chronic nonradicular pain and weakness, and resulting in inability to ambulate effectively,
as defined in 1.00B2b. See https://www.ssa.gov/disability/professionals/bluebook/1,00-Musculoskeletal-
Adult.htm#1_ 02.

® Social Security Administration Listing of Impairments — Adult Musculoskeletal Listing 1.02(a) provides: “1.02
Major dysfunction of a joint(s) (due to any cause}: Characterized by gross anatomical deformity (e.g., subluxation,
contracture, bony or fibrous ankylosis, instability) and chronic joint pain and stiffness with signs of limitation of
motion or other abnormal motion of the affected joint(s), and findings on appropriate medically acceptable
imaging of joint space narrowing, bony destruction, or ankylosis of the affected joint(s). With: A. Involvement of
one major peripheral weight-bearing joint {i.e., hip, knee, or ankle), resulting in inability to ambulate effectively, as
defined in 1.00B2b; [...].” See https://www.ssa.gov/disability/professionals/bluebook/1.00-Musculoskeletal-
Adult. htm#1_ 02.

11
Case 1:19-cv-01185-MJR Document 17 Filed 03/29/21 Page 12 of 15

During questioning by plaintiffs counsel at the hearing, Dr. Schosheim
subsequently changed a portion of his testimony, opining that the plaintiff's impairments
equaled Listings 1.04(a) and 1.02(a), in combination, as of January 1, 2013. (Tr. 1381).
Shortly thereafter, Dr. Schosheim amended his testimony again and stated that plaintiff
would have met Listing 1.02(b) as of January 2012. (Tr. 1383-84). These changes in his
opinion were based on presentation of evidence from the record that plaintiff had joint
fusion surgery on his hindfoot in July 2013, which was discussed by his treating providers
as early as 2012. (Tr. 1380-81). Dr. Schosheim further stated that this surgery “would not
affect plaintiff's ability to stand, but it will affect his ability to walk any distances without
appropriate footwear, orthotics, and a cane.” (Tr. 1382). When asked by the ALJ if this
would have affected his ability to ambulate effectively at that time, as required to meet the
subject listings, Dr. Schosheim gave an objectively unclear response and referred the
question back to the ALJ to “deal with that specific aspect of the listing.” (Tr. 1383).

In weighing the opinion evidence, the ALJ assessed that Dr. Schosheim’s
testimony regarding plaintiff's impairments medically equaling Listing 1.04(a) as of
January 2017 was entitled “very significant weight.” (Tr. 1347). However, the ALJ rejected
Dr. Schosheim’s testimony regarding the revisions to his initial testimony. (/d.).

The ALJ was entitled to give significant weight to parts of Dr. Schosheim’s opinion
and discount or reject other portions based on the record as a whole.’ See Citro v. Colvin,

16-CV-6564, 2018 U.S. Dist. LEXIS 52146, at * 36-37 (S.D.N.Y. Mar. 28, 2018) (“The ALJ

 

? Plaintiff briefly argues that the ALJ erred by relying on his own lay opinion to make a determination contradictory
to Dr. Schosheim’s opinion. However, much of the caselaw cited by plaintiff is applicable to RFC analysis, not to
decisions about whether an impairment met or equaled one the Listings. Further, the Court sees no evidence that
the AU “substituted his own judgment for a competent medical opinion” in the manner disavowed in Balsamo v.
Chater, 142 F.3d 75, 81 (2d Cir. 1998) and Goldthrite v. Astrue, 535 F. Supp. 2d 329, 339 (W.D.N.Y. 2008).

12
Case 1:19-cv-01185-MJR Document 17 Filed 03/29/21 Page 13 of 15

is not required to accept or reject a medical expert's opinion in toto; some portions of the
opinion may be entitled to greater weight than other portion.”); Koppers v. Colvin, 15-CV-
0621, 2016 U.S. Dist. LEXIS 162755, at *12 (W.D.N.Y. Nov. 23, 2016) (‘It is well settled
that, in resolving the evidence, the ALJ is entitled to accept parts of a doctor’s opinion
and reject others.”): Fisher v. Colvin, 5:14-CV-1498, 2016 U.S. Dist. LEXIS 41458, at *16-
22 (N.D.N.Y. Mar. 11, 2016), adopted by 2016 U.S. Dist. LEXIS 40853 (N.D.N.Y. Mar.
29, 2016) (finding that the ALJ properly rejected portions of medical expert’s opinion that
were inconsistent with the record). Here, the ALJ provided sound reasoning as to why he
gave weight to part of Dr. Schosheim’s opinion but rejected the medical expert's revisions
to his opinion about when plaintiff met or equaled a listings-level impairment. See Younes
v. Colvin, 1:14-170, 2015 U.S. Dist. LEXIS 43990, at *27 (N.D.N.Y. Mar. 13, 2015),
adopted by 2015 U.S. Dist. LEXIS 43471 (N.D.N.Y. Apr. 2, 2015) (explaining that there
is no “absolute bar” to crediting only portions of medical source opinions, so long as the
ALJ has a sound reason for doing so). The ALJ gave several explanations for this
determination. For the portions of the opinion he credited, he explained that they were
consistent with the overall record, including radiology reports and plaintiff's surgery.
However, he observed that the finding of a listings-level impairment in 2012 or 2013 was
not consistent with the medical evidence in the record. For example, he cited that a foot
surgeon returned plaintiff to work with no restrictions at that time, and that there was no
evidence of nerve root compression, sensory or reflex loss, positive straight leg raising
tests, spinal arachnoiditis, or lumbar spinal stenosis resulting in an inability to ambulate
effectively prior to 2017. (Tr. 1337, 1347). He further stated that plaintiff's activities of daily

living during this period, such as gardening, yard work, and shoveling snow, contradicted

13
Case 1:19-cv-01185-MJR Document 17 Filed 03/29/21 Page 14 of 15

plaintiffs claims of extreme limitation to his ability to walk. (/d.). The ALJ also stated that
he discounted Dr. Schosheim’s “quick revisions” to his testimony, suggesting that multiple
changes to the impairment dates while being examined by plaintiff's counsel lessened the
certainty or reliability of Dr. Schosheim’s opinion on those points. (Tr. 1347). Although
plaintiff objects to the ALJ’s reference to the doctor's “quick revisions,” he cites no law
holding that revisions to an ME’s opinion are not an allowable consideration for the ALJ
to make when considering the opinion evidence. Moreover, the ALJ supported his
weighing of Dr. Schosheim’s amended opinion with more than just an explanation that
the revision was made quickly, or even hastily. Both the medical evidence and Dr.
Schosheim’s testimony supported a finding that plaintiff's combination of back and foot
impairments markedly deteriorated in 2017, and not before. The ALJ was permitted to
conclude that Dr. Schosheim’s testimony was internally inconsistent in that regard. Even
though plaintiff did undergo ankle fusion surgery in 2013, the evidence showed that
plaintiffs ankle impairment did not result in an inability for him to ambulate effectively at
that time, and therefore, did not meet Listing 1.02(a). Thus, substantial evidence
supported the ALJ’s decision not to adopt portions of Dr. Schosheim’s opinions. See
Pellam v. Astrue, 508 Fed. Appx. 87, 90 (2d Cir. 2013) (summary order) (finding no error
where ALJ rejected consultative examiner's conclusions where the doctor's findings were
inconsistent with medical records of treating physicians, based on only one limited
examination of the plaintiff occurred, and the conclusions were vague).

The ALJ was well within his duty to reconcile the conflicting evidence and
determine that the plaintiff's impairments, or combination of impairments, did not meet or

equal a listing prior to January 1, 2017. An ALJ “is not required to articulate specific

14
Case 1:19-cv-01185-MJR Document 17 Filed 03/29/21 Page 15 of 15

evidence supporting [the ALJ’s] finding that the individual’s impairment(s) does not
medically equal a listed impairment. Generally, a statement that the individual’s
impairment does not medically equal a listed impairment constitutes sufficient articulation
for this finding.” See SSR 17-2p, 2017 SSR LEXIS 2, at 10-11 (Mar. 27, 2017). Plaintiff is
entitled to know why the ALJ chose to disregard the portions of the medical opinion that
was beneficial to his applications for benefits, and he has been provided such an
explanation. C.f, Dioguardi v. Comm’r Soc. Sec., 445 F. Supp. 2d 288, 297 (W.D.N.Y.
2006).

In sum the Court finds that ALJ Baird appropriately evaluated the testimony of Dr.
Schosheim. Further, his determination that plaintiff was not under a disability from the
date of his application to December 31, 2016 was based on proper application of the law
and is supported by substantial evidence.

CONCLUSION

For the foregoing reasons, plaintiff's motion for judgment on the pleadings (Dkt.
No. 12) is denied and Commissioner’s motion for judgment on the pleadings (Dkt. No. 13)
is granted.

The Clerk of Court shall take all steps necessary to close this case.

SO ORDERED.

Dated: March 24, 2021 [~

Buffalo, New York
|
hy. A _

MIGHAEL J. ROEMER ~
United States Magistrate Judge

15
